DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to applicant’s election of Species IV, claim 8, without traverse, claims 1-7 have been withdrawn.

Information Disclosure Statement
The information disclosure statement filed 12/16/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the plurality of payload dividers" in line 4 (letter g).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meyran (US 20210018024 A1) in view of Martin (US 20070261164 A1) and Foscaro (US 5755047 A).
With respect to claim 8, Meyran discloses:
g. a plurality of adjustable dividers (figure 5A and 5B), each of the plurality of payload dividers comprising: 
i. a plate (figure 5A below) and at least one flange (figure 5A below) comprised of rigid material (abstract – flange is a magnet); 
ii. a cover (figure 5B below), the cover being configured to surround the plate (figure 5A below) and the at least one flange (figure 5A below); 
iii. the cover (figure 5B below) comprising a hinge (figure 5A below), whereby the plate (figure 5A below) and the at least one flange (figure 5A below) are operatively coupled; 
iv. an auxiliary flap coupling means (511 figure 5A below) located on surface of the cover (figure 5A above) opposing the at least one flange (figure 5A below); and 
v. the at least one flange (figure 5A below) comprising ferromagnetic material (abstract); 
vi. said plurality of adjustable dividers (product in figure 5A and 5B) being capable and sidewalls capable of interfacing and creating adjustable compartments within the cavity.

    PNG
    media_image1.png
    570
    496
    media_image1.png
    Greyscale

Meyran failed to disclose of a plate that is comprised of rigid material. However, Foscaro teaches of the addition of a rigid plate to structures that require more stiffening (Col 1 line 47). It would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate of Meyran to be made of a rigid material as taught by Foscaro in order to stiffen the baseplate.
Meyran also failed to disclose of:
f. a container comprising a plurality of sidewalls defining a cavity, at least one of the plurality of sidewalls comprising ferromagnetic material; and 
h. the ferromagnetic material comprising the flange having an opposite polarity of the polarity of the ferromagnetic material comprising the at least one of the plurality of sidewalls comprising ferromagnetic material, whereby the flange and sidewall may couple when positioned within a magnetic field.
However, in the field of container dividers, Martin taught of a container that uses magnetism to attach dividers (abstract). Although Martin incorporates sidewalls with magnetic properties and a ferromagnetic divider, it would be obvious to have the reverse and utilize Meyran in view of Foscaros magnetic clamps as dividers as there are only a finite number of combinations. Either the container wall is magnetic or the divider is, both provide the same functionality of allowing attachment of the divider. Additionally, Meyran in view of Foscaro already discloses a magnetic clamp (that can also function as a divider), therefore it would be obvious to use a ferromagnetic material for the container walls. Thus, making having a container a ferromagnetic container would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143. Additionally, it would have been obvious to one of ordinary skill in the art of magnetic dividers before the effective filing date of the claimed invention to include the magnetic divider as taught by Meyran in view of Foscaro in the container divider system of Martin since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Meyran and Foscaro teaches a magnetic clamp (that due to its structure can dual purpose as a divider) and adding a ferromagnetic container system (described earlier) as taught by Martin would maintain the same functionality of Meyran and Foscaro, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K.S./               Examiner, Art Unit 3735

/Anthony D Stashick/               Supervisory Patent Examiner, Art Unit 3735